ORDER
The petition for writ of certiorari is granted and this case is peremptorily assigned to the February, 1981 calendar for oral argument. The stay entered herein on December 8, 1980 is continued until further order of this court. The petitioners’ brief shall be filed on or before January 5, 1981 and the respondent’s brief shall be filed on or before January 26, 1981. The petitioners’ motion that we accept the filing fee paid in connection with their appeals as payment of the filing fee for this petition is denied.
BEVILACQUA, C. J., did not participate.